Citation Nr: 1308921	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  03-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1986, with an additional four years, two months, and 20 days of active service prior to September 24, 2002, to include active duty for training (ACDUTRA) from August 1976 to December 1976 and from August 1977 to December 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for a back disability.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

This claim has been remanded on multiple occasions with the most recent time being in July 2012.  The case has been returned to the Board for further appellate review. 

In a November 2010 decision, the Board denied service connection for a lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the November 2010 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

In the July 2012 remand, the Board referred multiple claims for initial consideration.  The record does not reflect that these claims have been adjudicated.  Thus, they will be referred again.  The issues of entitlement to service connection for a defective root canal; allergic rhinitis/sinusitis; dermatitis; an eye disability, to include conjunctivitis and/or glaucoma; a systolic murmur/heart disability; and arthritis/joint pain, to include in the neck, shoulders, upper arms, wrists, and knees have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the record reflects that there was a lack of substantial compliance of the July 2012 Board remand instructions as to the VA examination only.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  This will be explained in more detail below.

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  At the time of the September 2009 VA examination, the Veteran reported to the examiner she was currently receiving treatment for her back from the VAMC and a chiropractor.  In the July 2012 remand, the Board requested that the Veteran give VA permission to obtain this chiropractor's records.  The Veteran did not respond to this request.  Since the claim is being remanded again and these records are potentially relevant to the issue on appeal, the Veteran will be asked again to provide VA with permission for it to obtain these records, as they are relevant to the issue on appeal.  The Veteran is asked to cooperate in this endeavor.  See 38 C.F.R. § 3.159(c)(1) (2012) (claimant must cooperate fully with reasonable efforts to obtain relevant records from non-Federal agency or department custodians and claimant must authorize release of existing records).

On this note, in September 2003, the Veteran submitted records she obtained through Kaiser Permanente dated in 1998 and 1999.  When requesting these records to provide them to VA, she checked off the box to have Kaiser send the "Entire record for the past three years."  (Bold in original.)  In other words, the Veteran's request for records was limited to approximately three years.  There is a strong possibility that there are records dated prior to 1998 that have not been associated with the claims file.  In records dated in January 1998, it shows the Veteran's primary care physician is Malcom Simpson.  In searching his name on the Internet, he is a family physician, and thus may have records that could show the Veteran was treated for her back disability in the 1990s, as she has alleged.  Thus, the Veteran will be asked to provide VA with permission to obtain all treatment records from Dr. Malcom Simpson.  See 38 C.F.R. § 3.159(c)(1).

The other physician whom she saw through Kaiser is Dr. Mark Gardner, who is a determatologist.  Thus, the Board finds it unlikely he would have relevant records pertaining to the Veteran's lumbar spine.  However, if he does, the Veteran should provide VA with permission to obtain all treatment records from him.

The Veteran was afforded a VA examination to evaluate her claimed lumbar spine disability in September 2009.  Following examination, the physician noted that there was evidence that the Veteran had an episode of low back pain during service in 1986; however, this was characterized as being secondary to obesity and overuse, although the Veteran did mention an injury.  The physician commented that there was no evidence that, after the Veteran left service, she had chronic back pain.  He noted that the Veteran had reported that she had occasionally sought medical advice, but that there was no documentation of this until she came to the Atlanta VAMC in 2001.  He further observed that she had worked as a secretary for a medical school dean for seven years and, after that, did various jobs; hence, she had been able to carry out significant occupations.  The physician added that x-rays taken on the date of the VA examination revealed a well-maintained back with minimal findings and certainly within the expectation of a person who is 51 years old.  The diagnosis was low back strain with minimal disability.  The physician opined that the Veteran's low back strain was less likely than not the result of the one episode of low back pain described in her military service records and it was not attributable to her period of service.  

In September 2011, a private chiropractor, Abdul Rahman Abdul Aziz, D.C., wrote that the Veteran had been his patient in 1996, at which time she was treated for pain in multiple locations, including her low back.  The chiropractor added that the Veteran was injured in the military in 1986.  He stated that he did not have his treatment records since his move from Georgia to California in 2006, but that, in his professional opinion, the Veteran's injuries could likely be from the incident in which she had a serious fall while in the Air Force.  

The Board remanded this claim in July 2012 to have the September 2009 VA examiner address the positive medical opinions submitted by the Veteran.  The examiner was asked to address "the April 2004 and April 2009 opinions of Dr. A.M., the September 2011 opinion of A.A., and the December 2011 opinion of K.R.W."  In the October 2012 examination report, while the VA examiner addressed the April 2009 opinion by Dr. A.M. and the December 2001 opinion by Dr. K.R.W., he did not address the September 2011 opinion of Abdul Rahman Abdul Aziz, D.C.  The reason is it important that he address this opinion is that the October 2012 VA examiner made a finding that the Veteran had not been treated for her low back from service discharge in 1986 to 2001.  Such statement fails to take into account the September 2011 statement that this chiropractor had treated the Veteran in 1996 for back pain.  Thus, the Board will request that the October 2012 VA examiner provide an addendum that takes this fact into account.

The AMC/RO should arrange for the Veteran to undergo a VA examination only if the VA examiner states that one is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide VA with permission to obtain the following private medical records: 

* The chiropractor who was treating the Veteran for back pain at the time of the September 2009 VA examination; 

* All treatment records from Dr. Malcom Simpson beginning in at least the 1990s; and

* Treatment records from Dr. Mark Gardner beginning in at least the 1990s (if relevant).  

The RO/AMC should obtain complete records of all such treatment and evaluations from the identified sources.  If any private provider does not respond to the RO's request for records identified, the Veteran should be so advised, and advised that ultimately it is her responsibility to ensure that such records are received.

2.  After all available records have been associated with the claims file or Virtual VA, forward the claims file to the physician that conducted the September 2009 VA examination and provided the October 2012 addendum, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  The examiner should also be provided a copy of this remand, as it provides facts the examiner should consider when answering the question.  The physician is advised of the following facts:

* In April 1986, approximately three months before service discharge, clinical evaluation of the spine and other musculoskeletal system was normal.  See Report of Medical Examination in envelope labeled with service treatment records.  Additionally, the Veteran specifically denied ever having or having then recurrent back pain.  She also denied having an injury other than those reported (which did not include a low back injury).  See Report of Medical History completed by the Veteran in envelope labeled with service treatment records.

* In May 1986, the Veteran was seen with complaints of low back pain for one month.  She denied trauma, but reported she had increased exercise.  The examiner diagnosed musculoskeletal low back pain secondary to obesity and exercise.  See May 1986 service treatment record in envelope.  The Board finds as fact that the Veteran did not sustain an injury to her low back in service.  

* Any allegation by the Veteran of having received treatment for her back from 1986 to 1993 is found not credible, as she specifically denied having received any medical treatment for her back during this time period at a December 2004 Board hearing.  See hearing transcript on pages 6-8.

* In the July 2012 remand, the Board asked that you address medical opinions from three medical professionals: a VA examiner (who wrote opinions in 2004 and 2009), Dr. Kenneth R. Weil (who wrote an opinion in December 2011), and Dr. A.A. (Abdul Rahman Abdul Aziz, D.C.) (who wrote an opinion in September 2011).  

* Your October 2012 medical opinion did not address. Dr. Aziz's September 2011 medical opinion.  This opinion is in Volume 2 and tabbed on the right in pink with the applicable month and year of the opinion.  In the opinion, Dr. Aziz stated he treated the Veteran for back pain beginning in 1996.  Thus, your statement in the October 2012 examination report that she received no treatment from 1986 to 2001 is inaccurate.

* The examiner is asked consider and address the September 2011 opinion from Dr. Aziz and whether it impacts the July 2012 conclusion and provide an explanation for the opinion.

3.  In the interest of avoiding further remand, the RO/AMC should review the examination report and ensure that an adequate opinion with rationale has been offered. 

4.  After completion of the above and any further development deemed necessary by the RO/AMC, the RO/AMC should review the expanded record and readjudicate the claim.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

